Citation Nr: 0912470	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-07 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1974 to May 1976, 
September 2002 to September 2003, and October 2003 to October 
2004.  He served on active duty in the Persian Gulf from 
March 2004 to September 2004.  In between his periods of 
active service, the Veteran also served in the U.S. Army 
Reserves in what appears to have been periods of inactive 
duty for training (INACDUTRA).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied service connection for the 
above-referenced claims.  

In rating decisions dated in December 2005, February 2006 and 
July 2006, the RO granted then-pending claims for service 
connection for a left knee condition, post traumatic stress 
disorder, anxiety disorder, tension headaches, and acid 
reflux disease with esophagitis and hiatal hernia.  Hence 
these claims are no longer before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

A video-conference hearing before a Veteran's Law Judge was 
scheduled in this matter in June 2007, for which the Veteran 
failed to appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

Here, the Veteran has essentially contended that he has COPD 
and sinusitis as the result of his military service.  In an 
April 2005 statement, the Veteran asserted that he was 
exposed to vehicle fumes, dust, "CS gas," sandstorms, smoke 
from burning buildings, trash, vehicles, and bodies, asbestos 
from remodeled buildings, and solvent and paint fumes during 
his military service.  He attributes this exposure to causing 
his current claimed diagnoses of COPD and sinusitis.

The Board notes that service connection means that the facts, 
shown by the evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

In view of the Veteran's membership in the U.S. Army 
Reserves, the Board observes that the term "active service" 
includes any period of active duty for training (ACTDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a),(c), and 
(d).  Inactive duty for training (INACDUTRA) may be the basis 
of service connection for injuries only, or acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident.  
38 U.S.C. §101(24)(C).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 
A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Turning to the COPD claim, VA medical treatment records dated 
from March 2001 to January 2005 show that the Veteran was 
assessed for a pulmonary condition.  A November 2001 
treatment record shows that the Veteran reported having a 
history of occupational asbestos exposure.  A November 2001 
X-ray of the chest revealed apical thickening, no pleural 
plaques or lung infiltrates.  A treatment record dated in 
October 2004 shows that the Veteran reported having a 
nonproductive cough, headaches, and sinus congestion.  A 
chest X-ray was negative for infiltrates.  He was diagnosed 
with bronchitis.  A January 2005 treatment note reflects his 
reports of having occupational asbestos exposure due to his 
work in engineering with asbestos abatement.  

In February 2005, the Veteran underwent a VA compensation and 
pension examination.  The associated examination report 
reflects his social history significant for a twenty-five 
year history of smoking cigarettes.  Following a physical 
examination and X-ray of the chest, the Veteran was diagnosed 
with COPD; however, the etiology of this condition was not 
provided.  

With regard to the Veteran's sinusitis claim, a review of the 
record reveals that the Veteran reported having a sinus 
condition during periods of INACDUTRA.  The Veteran's service 
treatment records dated in April 1983, June 1987, and June 
1991 reflect his reports of having hay fever due to seasonal 
allergies.  The associated clinical evaluations of the 
sinuses were normal.  His service treatment records are 
negative for a diagnosed sinus condition.  

The Veteran's sinuses were evaluated during the February 2005 
VA compensation and pension examination.  Based on a physical 
examination and X-ray results, he was diagnosed with right 
maxillary sinusitis.  The etiology of this condition was not 
reported.



The Board notes that assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).   

In this regard, the Board finds that additional development 
is necessary to properly assess the nature, extent, and 
etiology of the Veteran's current COPD and sinusitis 
conditions.  A review of the medical evidence of record is 
negative for any opinions specifically addressing the 
etiology of the Veteran's COPD or sinusitis condition or 
whether these condition are related to his period of active 
service.  Similarly, the record is negative for any 
information as to whether the Veteran's conditions were 
caused or aggravated by his history of cigarette smoking and 
occupational asbestos exposure, or any in-service exposure to 
harmful breathing conditions.  Given the nature of his 
diagnosed conditions, his service in the Persian Gulf, and 
his social history, the Board determines that a contemporary 
medical examination and opinion are needed to further clarify 
whether the Veteran's COPD and sinusitis conditions may have 
been caused or aggravated by his military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for a pulmonary examination to determine 
the nature, extent, onset and etiology of 
the Veteran's claimed COPD.  The Veteran's 
claims file must be made available and 
reviewed by the examiner prior to the 
examination.  While the entire claims file 
shall be reviewed, the examiner's 
attention is directed to all medical 
evidence regarding the Veteran's reported 
social and occupational history, to 
include smoking and the claimed exposure 
to gases, 



fumes, etc. during his service in Iraq 
during his last deployment.  All indicated 
tests or studies should be completed.

Based on a review of the record and 
examination of the Veteran, the examiner 
should identify and describe the etiology 
and current manifestations of any 
diagnosed COPD.  The examiner should opine 
whether it is at least as likely as not 
(meaning a likelihood greater than 50 
percent) that any diagnosed COPD is 
related to the his military service or 
whether it is related to other factors.  
If diagnosed COPD is attributable to non-
military factors, the examiner should 
opine whether it is as least as likely as 
not that the COPD was aggravated by the 
Veteran's military service, to include any 
confirmed exposures to smoke, chemical 
fumes, sandstorms, or other adverse 
breathing conditions during the Veteran's 
service in the Persian Gulf.  

The rationale for any opinion expressed 
should be provided in a legible report.  
If the examiner is unable to render an 
opinion without resorting to speculation, 
he or she should so state. 

2.  The RO/AMC should schedule the Veteran 
for an appropriate examination to 
determine the nature, extent, onset and 
etiology of his claimed sinusitis.  All 
appropriate tests or studies should be 
completed.  The examiner should review the 
entire claims file and attention is 
directed to the Veteran's service 
treatment records and social and 
occupational history.  



The examiner is asked to opine as to 
whether it is more likely than not 
(meaning likelihood greater than 50 
percent) that any diagnosed sinusitis is 
related to the Veteran's military service 
or to other factors.  The examiner is 
specifically asked to render an opinion as 
to whether the Veteran's sinusitis is 
related to any sinus conditions reported 
during his military service.  

If diagnosed sinusitis is attributable to 
non-military factors, the examiner should 
opine whether it is as least as likely as 
not that the sinusitis was aggravated by 
the Veteran's military service, to include 
any confirmed exposures to smoke, chemical 
fumes, sandstorms, or other adverse 
breathing conditions during the Veteran's 
service in the Persian Gulf.  

The rationale for any opinion expressed 
should be provided in a legible report.  
If the examiner is unable to render an 
opinion without resorting to speculation, 
he or she should so state. 

4.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate 
the Veteran's claims for service 
connection for COPD and sinusitis.  If 
either benefit sought on appeal remains 
denied, provide the Veteran and his 
representative with a Supplemental 
Statement of the Case.
   
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



